DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard LaCava on 10 February 2022.

The application has been amended as follows:

1. (Currently amended) A film capacitor comprising: 
a dielectric resin film; and 

wherein the dielectric resin film has a crosslink density at 225°C 
n = E'/3ΦRT, 
wherein n is the crosslink density, E' is a storage elastic modulus of the dielectric resin film at 225°C and is 3.4 x 107 to 6.7 x 107 Pa, T is 498 K and corresponds to an absolute temperature of 225°C, Φ is 1, and R is 8.31 J/mol●K, and 
wherein the dielectric resin film has a thickness of 1 µm to 10 µm.  

3. (Currently amended) The film capacitor according to claim 1, wherein the crosslink density is 3000 mol/m3 to [[5400]] about 5300 mol/m3.  

12. (Currently amended) A film for a film capacitor, the film having a crosslink density at 225°C 
n = E'/3ΦRT, 
wherein n is the crosslink density, E' is a storage elastic modulus of the dielectric resin film at 225°C and is 3.4 x 107 to 6.7 x 107 Pa, T is 498 K and corresponds to an absolute temperature of 225°C, Φ is 1, and R is 8.31 J/mol●K, and 
wherein the film has a thickness of 1 µm to 10 µm.  

14. (Currently amended) The film for a film capacitor according to claim 12, wherein the crosslink density is 3000 mol/m3 to [[5400]] about 5300 mol/m3.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a film capacitor comprising:  a metal layer on one surface of the dielectric resin film, wherein the dielectric resin film has a crosslink density at 225°C being calculated by:  n = E'/3ΦRT, wherein n is the crosslink density, E' is a storage elastic modulus of the dielectric resin film at 225°C and is 3.4 x 107 to 6.7 x 107 Pa, T is 498 K and corresponds to an absolute temperature of 225°C, Φ is 1, and R is 8.31 J/mol●K (claim 1 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a film for a film capacitor wherein the dielectric resin film has a crosslink density at 225°C being calculated by:  n = E'/3ΦRT, wherein n is the crosslink density, E' is a storage elastic modulus of the dielectric resin film at 225°C and is 3.4 x 107 to 6.7 x 107 Pa, T is 498 K and corresponds to an absolute temperature of 225°C, Φ is 1, and R is 8.31 J/mol●K (claim 12 and its dependents).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848